Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16389298 filed on 04/19/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application TW 108108635, filed 03/14/2019 (Taiwan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the limitation "the connecting ring portion of the adapting ring" in line 3 of both claims.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to what element does this limitation refer since the connecting ring portion is not recited in the base claim. It is suggested to amend the claims and/or define the limitation earlier in the claims. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by Meng US 20180052332 A1.
In regard to independent claim 1, Meng teaches (see Figs. 1-9) a double-ring lens filter holder (e.g. adjustable multiple-ring polarizing neutral-density filter assembly, e.g. 50, see Abstract, paragraphs [01, 05-07, 08-10, 21-27], as depicted in e.g. Figs. 2-6) comprising:  
3a slotted ring (i.e. connecting ring 52, paragraphs [21-24, 26-27]) having 
4an inner radial ring portion extending radially (inner central part of 52 near 524, radially extending and is between fist end of 52 with engaging ring 523 and second end of 52 with 521,525, see paragraphs [21-24], as depicted in Figs 2-5);  
5a rear axial ring portion (523) axially extending from an inner annular 6edge of the inner radial ring portion to a rear of the slotted ring (i.e. 523 extending from central part of 52 to a rear/second end of 52, see paragraphs [21-24], as depicted in Figs 2-5); 
7a front axial ring portion axially extending from an outer annular 8edge of the inner radial ring portion to a front of the slotted ring (i.e. front part of 52 extending from outer edge surface 525 to front end surface 521, see paragraphs [21-24], as depicted in Figs 2-5); and  
9an arc slot formed through the front axial ring portion (i.e. receiving groove(s) 5210 on arc parts of 52 and front part of 52, paragraphs [21-24], as depicted in Figs 2-5);
10an adapting ring (524) mounted around the inner radial ring portion and the 11rear axial ring portion of the slotted ring, and engaging with the slotted ring (i.e. as inner ring part 524 around central part of 52 and rear engaging ring 523, engaged and part of connecting ring 52, paragraphs [21-24], as depicted in Figs 2-5);
12an adjusting ring (524) rotatably mounted  within a space that is surrounded 13by the front axial ring portion of the slotted ring (i.e. as inner ring part 524 around central part of 52 surrounded by front part of 52 and rear engaging ring 523, and as part of 52 is rotatable,  paragraphs [21-24], as depicted in Figs 2-5);  
14an inner filter (polarizing lens/filter A) rotatably mounted within a space that is surrounded by 15the adjusting ring, and the inner filter securely attached to the adjusting ring (i.e. as polarizing filter A is mounted on and surrounded by inner ring part 524, see paragraphs [21-24], as depicted in Figs 2-4);  
16a driving rod mounted through the arc slot of the slotted ring and 17securely connected to the adjusting ring(i.e. as engaging member 522 mounted through groove 5210 of connecting ring 52 and connected to 52, 524, as depicted in Figs 4-5, paragraphs [21-24]);  
18a holding ring (53) mounted within a space that is surrounded by the front 19axial ring portion of the slotted ring (i.e. as pivotally connecting ring 53 in space surrounded by front part of 52, see   paragraphs [21-24], as depicted in Figs 2-5), and the holding ring (53) detachably connected 20with the front axial ring portion (i.e. with front part of 52, as depicted in e.g. Fig. 3, see paragraphs [21-24], as depicted in Figs 2-5), wherein the adjusting ring is held between the 21holding ring and the inner radial ring portion of the slotted ring (i.e. as 524 ring part is held between 53 ring and central ring part of 52, as depicted in e.g. Figs. 3-5, paragraphs [21-24]);  
22an outer filter (second polarizing lens/filter B) mounted within a space that is surrounded by the holding 23ring, and the outer filter securely attached to the holding ring (i.e. as filter B is surrounded by ring 53 and fixedly attached to 53, as depicted in e.g. Figs. 3-6, paragraphs [21-24]). 19
Regarding claim 3, Meng teaches (see Figs. 1-9) that wherein a 20radian of the arc slot of the slotted ring is less than /2 (i.e. as radian of receiving groove(s) 5210 on arc part of 52 front part is less than quarter of a full circle of connecting ring 52, paragraphs [21-24], as depicted in Figs 2-3, 5).  
23 Regarding claims 5, and 7, Meng teaches (see Figs. 1-9) that the adapting ring  (51) further has an outer thread (5110) formed in an outer annular surface (outer surface of 511 of 51) of  the connection ring portion of the adapting ring (as screw thread 5110 is on the threadedly connecting ring 511 of connecting ring 51, paragraph [21-24], as depicted in Fig. 4).  


Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of claim 2, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Specifically, regarding claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a double-ring lens filter holder including the specific arrangement where the double-ring lens filter holder further comprises an outer cover ring, 13and the outer cover ring is rotatably mounted around the front axial ring portion 14of the slotted ring and in the annular recess and has a through hole formed 15through the outer cover ring; and  16the driving rod is mounted through the through hole of the outer cover 17ring and the arc slot of the slotted ring and is securely connected to the 18adjusting ring , in combination with all other claimed limitations of the base claim and any intervening claims. 
With respect to claims 4, 6 and 8, these claims depend on claim 2 and are objected at least for the reasons stated supra.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872